Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                         No. 04-12-00552-CV

                                   IN THE INTEREST OF A.A.A.

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2003-CI-03851
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 13, 2013

DISMISSED

           In this appeal, appellant filed a notice of appeal stating his intention to appeal from the

trial court’s Order in Suit Affecting the Parent-Child Relationship. Appellant’s brief was

originally due October 22, 2012. When appellant’s brief was not timely filed, we ordered

appellant to file his appellant’s brief and a written response reasonably explaining (1) his failure

to timely file the brief and (2) why appellee was not significantly injured by his failure to timely

file a brief. We warned that if appellant failed to file a brief and the written response by the date

ordered, we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see

also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply

with a court order).
                                                                                     04-12-00552-CV


       On November 28, 2012, appellant filed a pro se brief. However, the brief violated Texas

Rule of Appellate Procedure 38 in that it did not (1) identify the parties and counsel; (2) include

a table of contents; (3) include an index of authorities; (4) include a statement of the case; (5)

include a brief statement of the issues presented; (6) include record references in the statement of

facts; (7) include a summary of the argument; and (8) include a conclusion stating the nature of

the relief sought. We, therefore, ordered appellant to file an amended brief and warned that if the

amended brief did not correct the violations, we would strike the brief, prohibit appellant from

filing another, and dismiss the appeal. See TEX. R. APP. P. 38.9(a); see also id. 42.3(c) (allowing

dismissal of appellant’s case if appellant fails to comply with a requirement of the Texas Rules

of Appellate Procedure or an order of this court).

       Appellant then filed a motion for extension of time to file an amended brief, stating that

he did not have access to the library. We granted the motion and ordered appellant to file the

amended brief correcting the violations on or before February 11, 2013. We warned that no

further extensions of time would be granted and that if appellant did not file an amended brief

correcting the violations by the date ordered, we would strike his appellant’s brief, prohibit him

from filing another, and dismiss the appeal. See TEX. R. APP. P. 38.9(a); see also id. 42.3(c).

       Despite our warnings, appellant has not timely filed an amended brief correcting the

violations. We therefore STRIKE his appellant’s brief, PROHIBIT appellant from filing another

brief, and DISMISS this appeal.



                                                  PER CURIAM




                                                -2-